 


114 HR 466 IH: To prohibit the Central Intelligence Agency from using an unmanned aerial vehicle to carry out a weapons strike or other deliberately lethal action and to transfer the authority to conduct such strikes or lethal action to the Department of Defense.
U.S. House of Representatives
2015-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 466 
IN THE HOUSE OF REPRESENTATIVES 
 
January 22, 2015 
Mr. Burgess (for himself and Mr. Amash) introduced the following bill; which was referred to the Select Committee on Intelligence (Permanent Select), and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To prohibit the Central Intelligence Agency from using an unmanned aerial vehicle to carry out a weapons strike or other deliberately lethal action and to transfer the authority to conduct such strikes or lethal action to the Department of Defense. 
 
 
1.Prohibition on Central Intelligence Agency operation of unmanned aerial vehicle strikes and transfer of authority to the Department of Defense
(a)ProhibitionNotwithstanding any other provision of law, no officer or employee of, or contractor or detailee to, the Central Intelligence Agency shall use an unmanned aerial vehicle to carry out a weapons strike or other lethal action. (b)Transfer to Department of DefenseNotwithstanding any other provision of law, the President shall transfer to the Department of Defense all authority to use an unmanned aerial vehicle to carry out a weapons strike or other lethal action. 
 
